              Case 1:18-cv-01968-SGB Document 1 Filed 12/26/18 Page 1 of 2
                                                               Receipt number 9998-5118826


                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS

In re DOWNSTRE AM ADDICKS                              )

                                                                        18-1968 L
AND BARKE R (TEXAS) FLOOD-                             )
CONTROL RE SERVOIRS                                    )
                                                       )
TIDS DOCUME NT RELATES TO:                             )       Sub-Master Docket No. 1:17-9002L
                                                       )
NANCY SUE BAMME L v. THE UNITED                        )
STATES OF AME RICA                                     )


                          PLAINTIFF'S SHORT FORM COMPLAINT
         By submitting this document, Plaintiff(s) adopts and incorporates by reference the

Consolidated and Amended Downstream Master Complaint (ECF No. 23) filed in the above-styled

Sub-Master Docket on January 16, 2018, and all subsequent amendments to that Complaint. The

Plaintiffs Short Form Complaint is deemed Plaintiffs Original Complaint if it is plaintiffs

original pleading, and must be filed as a new complaint through the Court's CM/ECF system.

         If Plaintiff has previously filed an Original Complaint, the filing of a Plaintiffs Short Form

Complaint amends and supersedes any prior complaint filed by the below-listed Plaintiff(s) In re

Addicks and Barker (Texas) Flood-Control Reservoirs, Master Docket No. 17-3000L and/or In re

Downstream Addicks and Barker (Texas) Flood-Control Reservoirs, Sub-Master Docket No. 17-

9002L.

         l.      Name of Plaintiff(s): Nancy Sue Bammel
         2.      Location by address of Plaintiff(s) property subject to Plaintiff(s) allegations of a

Fifth Amendment taking without just compensation as a result of Addicks/Barker reservoir

releases: 1015 Cranberry Hill Drive, Houston, Texas 77079

                 a.     Tax number for identified property: Account No: 1128260000019
            Case 1:18-cv-01968-SGB Document 1 Filed 12/26/18 Page 2 of 2



               b.     Real property interest possessed by Plaintiff(s) alleged to have been taken:

                      Own ership (i.e., fee simple) _x_       Leasehold        _ Other ---

               c.     Manner of alleged taking of the property interest(s) listed in paragraph 2(b)

               above: Temporary         _ Permanent ---             Both ---
                                                                          x


       3.      Type of property alleged to have been taken:

                      Real Property__ Personal Property               _     Both ----
                                                                                   x

                                             RESPECTFULLY SUBMITTED,
                                        SULLINS, JOHNSTON, ROHRBACH & MAGERS


                                            By: ls/Michael J. Dulaney
                                               MICHAEL J. DULANEY, TBA# 24059698
                                               2200 Phoenix Tower
                                                3200 Southwest Freeway
                                               Houston, Texas 77027
                                               Tel 713.521.0221
                                               Fax 713.521.3242

                                             ATTORNEYS FOR PLAINTIFF


                                CERTIFICATE OF SERVICE
        I hereby certify that on December 26, 2018, a true and correct copy of the foregoing was
electronically filed with the Clerk of the Court using CM/ECF system, which will send notification
of such filing to the CMIECF participants registered to receive service in this matter.
Dated: December 26, 2018                             By: ls/Michael J. Dulaney
                                                         MICHAEL J. DULANEY




                                                2
